Title: To Thomas Jefferson from George Hammond, 22 January 1792
From: Hammond, George
To: Jefferson, Thomas


          
            Sunday 22d. Jany. 1792.
          
          Mr. Hammond has the honor of sending to Mr. Jefferson the last Monthly Review and Gentlemans Magazine, which he has received from England.
          Mr. H. also annexes a Copy of the Queen of Spain answer to his letter of recall. He has no copy of this last paper, but the tenor of it may be collected from the Queen of Spain’s answer.
        